UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21582 Madison/Claymore Covered Call & Equity Strategy Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:630-505-3700 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012 – March 31, 2012 Item 1.Schedule of Investments. Attached hereto. MCN Madison/Claymore Covered Call & Equity Strategy Fund Portfolio of Investments March 31, 2012 (unaudited) Number of Shares Description Value Long-Term Investments - 91.0% Common Stocks - 86.4% Consumer Discretionary - 11.4% American Eagle Outfitters, Inc. (b) $ 343,800 Bed Bath & Beyond, Inc.(a)(b) Best Buy Co., Inc.(b) Kohl's Corp.(b) Staples, Inc.(b) Target Corp.(b) Energy - 9.3% Apache Corp. (b) Canadian Natural Resources, Ltd. (Canada)(b) Petroleo Brasileiro SA, ADR (Brazil)(b) Schlumberger, Ltd. (Curacao)(b) Financials - 18.6% Affiliated Managers Group, Inc.(a)(b) Bank of America Corp.(b) Goldman Sachs Group, Inc.(b) Morgan Stanley(b) State Street Corp.(b) T Rowe Price Group, Inc.(b) Wells Fargo & Co.(b) Health Care - 18.9% Community Health Systems, Inc.(a)(b) Gilead Sciences, Inc.(a)(b) Mylan, Inc.(a)(b) St. Jude Medical, Inc. (b) Stryker Corp.(b) Teva Pharmaceutical Industries, Ltd., ADR (Israel)(b) Zimmer Holdings, Inc.(b) Industrials - 1.5% Norfolk Southern Corp. Materials - 2.1% Freeport-McMoRan Copper & Gold, Inc.(b) Information Technology - 24.6% Adobe Systems, Inc.(a)(b) Altera Corp. Apple, Inc.(b) Applied Materials, Inc.(b) Cisco Systems, Inc.(b) Flextronics International, Ltd. (Singapore)(a)(b) FLIR Systems, Inc.(b) Google, Inc., Class A(a)(b) Hewlett-Packard Co.(b) Microsoft Corp.(b) Symantec Corp.(a)(b) Yahoo!, Inc.(a)(b) Total Common Stocks - 86.4% (Cost $166,093,105) Exchange Traded Funds - 4.6% PowerShares QQQ Trust Series 1(b) SPDR S&P rust(b) SPDR S&P MidCap rust(b) (Cost $8,160,729) Total Long-Term Investments - 91.0% (Cost $174,253,834) Short-Term Investments - 22.3% Money Market Fund - 15.1% Invesco Liquid Assets Money Market Fund (Cost $27,006,248) Principal Amount Description Value U.S. Government - 7.2% U.S. Treasury Bill, 0.09%, 06/21/2012 (b) U.S. Treasury Bill, 0.08%08/23/2012 (b) U.S. Treasury Bill, 0.12%, 08/30/2012 (b) U.S. Treasury Bill, 0.14%, 09/20/2012 (b) U.S. Treasury Note, 1.50%, 07/15/2012 (b) (Cost $12,949,861) Total Short-Term Investments - 22.3% (Cost $39,956,109) Total Investments - 113.3% (Cost $214,209,943) Liabilities in Excess of Other Assets - (8.0%) Total Value of Options Written - (5.3%) (Premiums received $7,908,730) Net Assets- 100.0% ADR - American Depositary Receipt SA - Corporation S&P - Standard & Poor's (a) Non-income producing security. (b) All or a portion of this security is segregated as collateral for written options. As of March 31, 2012, the total amount segregated was $182,861,719. See previously submitted notes to financial statements for the period ended December 31, 2011. Contracts (100 shares per contract) Call Options Written Expiration Month Exercise Price Value Adobe Systems, Inc. July 2012 $ (50,000) Adobe Systems, Inc. July 2012 Adobe Systems, Inc. July 2012 Adobe Systems, Inc. April 2012 Affiliated Managers Group, Inc. June 2012 American Eagle Outfitters, Inc. May 2012 Apache Corp. July 2012 Apache Corp. July 2012 55 Apple, Inc. August 2012 Applied Materials, Inc. April 2012 Applied Materials, Inc. July 2012 Applied Materials, Inc. October 2012 Bank of America Corp. August 2012 Bank of America Corp. November 2012 Bank of America Corp. April 2012 Bank of America Corp. August 2012 Bed Bath & Beyond, Inc. August 2012 Best Buy Co., Inc. September 2012 Best Buy Co., Inc. September 2012 Best Buy Co., Inc. June 2012 Canadian Natural Resources, Ltd. September 2012 Canadian Natural Resources, Ltd. June 2012 Cisco Systems, Inc. October 2012 Cisco Systems, Inc. July 2012 Cisco Systems, Inc. April 2012 Community Health Systems, Inc. September 2012 Community Health Systems, Inc. September 2012 Community Health Systems, Inc. June 2012 Flextronics International, Ltd. April 2012 Flextronics International, Ltd. July 2012 Flextronics International, Ltd. January 2013 FLIR Systems, Inc. October 2012 FLIR Systems, Inc. April 2012 Freeport-McMoRan Copper & Gold, Inc. August 2012 Freeport-McMoRan Copper & Gold, Inc. May 2012 Gilead Sciences, Inc. August 2012 Gilead Sciences, Inc. August 2012 Gilead Sciences, Inc. May 2012 Goldman Sachs Group, Inc. April 2012 11 Goldman Sachs Group, Inc. July 2012 75 Google, Inc. June 2012 25 Google, Inc. September 2012 Hewlett-Packard Co. August 2012 Hewlett-Packard Co. May 2012 Kohl's Corp. October 2012 Kohl's Corp. July 2012 Kohl's Corp. July 2012 Microsoft Corp. April 2012 Microsoft Corp. July 2012 Morgan Stanley July 2012 Morgan Stanley May 2012 Mylan, Inc July 2012 Mylan, Inc. July 2012 Mylan, Inc. April 2012 Petroleo Brasileiro SA April 2012 Petroleo Brasileiro SA July 2012 Petroleo Brasileiro SA July 2012 Petroleo Brasileiro SA October 2012 1 PowerShares QQQ Trust Series 1 April 2012 Schlumberger, Ltd. May 2012 SPDR S&P rust June 2012 50 SPDR S&P MidCap rust June 2012 SPDR S&P MidCap rust June 2012 St. Jude Medical, Inc. July 2012 St. Jude Medical, Inc. April 2012 St. Jude Medical, Inc. July 2012 St. Jude Medical, Inc. July 2012 Staples, Inc. June 2012 Staples, Inc. September 2012 State Street Corp. August 2012 State Street Corp. May 2012 Stryker Corp. September 2012 Symantec Corp. July 2012 Symantec Corp. January 2013 T Rowe Price Group, Inc. April 2012 T Rowe Price Group, Inc. May 2012 Target Corp. July 2012 Teva Pharmaceutical Industries, Ltd. June 2012 Wells Fargo & Co. July 2012 Wells Fargo & Co. July 2012 20 Wells Fargo & Co. April 2012 Yahoo!, Inc. July 2012 Yahoo!, Inc. July 2012 Zimmer Holdings, Inc. September 2012 Zimmer Holdings, Inc. June 2012 Total Value of Call Options Written (Premiums received $7,143,711) Put Options Written 55 Apple, Inc. August 2012 Bed Bath & Beyond, Inc. August 2012 Best Buy Co., Inc. September 2012 Best Buy Co., Inc. June 2012 15 Google, Inc. June 2012 Microsoft Corp. April 2012 Microsoft Corp. July 2012 Morgan Stanley July 2012 Mylan, Inc. April 2012 Stryker Corp. September 2012 Symantec Corp. January 2013 Total Value of Put Options Written (Premiums received $765,019) Total Value of Options Written (Premiums received $7,908,730) Country Allocation* United States 89.8% Israel 2.9% Curacao 2.1% Singapore 2.0% Canada 1.6% Brazil 1.6% * Based on Total Investments (which does not take into consideration the Value of Options Written). Subject to change daily. At March 31, 2012, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Depreciation on Investments $ $ $ ) $ ) Readily marketable portfolio securities listed on an exchange or traded in the over-the-counter market are generally valued at their last reported sale price. If no sales are reported, the securities are valued at the mean of the closing bid and asked prices on such day. If no bid or asked prices are quoted on such day, then the security is valued in accordance with procedures established in good faith by management and approved by the Board of Trustees. Securities traded on NASDAQ are valued at the NASDAQ official closing price. Portfolio securities traded on more than one securities exchange are valued at the last sale price at the close of the exchange representing the principal market for such securities. Debt securities are valued using the mean of the closing bid and asked prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. Exchange-traded options are valued at the mean of the best bid and best asked prices across all option exchanges. Short-term debt securities having a remaining maturity of sixty days or less are valued at amortized cost, which approximates market value. For those securities whose bid or asked prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value”. Fair value is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination should be based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g., the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g., yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management and approved by the Board of Trustees as described above. The Fund did not have any Level 3 securities during the period ended March 31, 2012. In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update 2011-04 (“ASU”), modifying Topic 820, Fair Value Measurements and Disclosures. At the same time, the International Accounting Standards Board (“IASB”) issued International Financial Reporting Standard (“IFRS”) 13, Fair Value Measurement. The objective of the FASB and IASB is convergence of their guidance on fair value measurements and disclosures. Specifically, the ASU requires reporting entities to disclose (i) the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers, (ii) for Level 3 fair value measurements, quantitative information about significant unobservable inputs used, (iii) a description of the valuation processes used by the reporting entity, and (iv) a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs might result in a significantly higher or lower fair value measurement. The Fund has adopted the disclosures required by this update. The following table represents the Fund's investments carried by caption and by level within the fair value hierarchy as of March 31, 2012: Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Common Stocks $ $
